Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 12-21 are currently pending in this application in response to the amendment filed on 10/29/2020. Claims 12-19 have been amended and Claims 20-21 are newly added.

Claim Objections
Claim 20 is objected to because it depends on canceled claim 1.  Claim 20 dependency needs to be properly depend on a pending claim. Appropriate correction is required.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112(b) rejections:
Applicant’s claim amendment filed 10/29/2020 overcame the 112b rejections, therefore the rejections have been withdrawn.
With respect to 35 U.S.C. §103 rejections:
Applicant’s remarks filed 10/29/2020 at p.6-8 have been fully considered but are not persuasive.  With respect to claims 12-14 and 16-18, Applicant argues that Lepper timestamp is not generated on a flexible basis where the timestamp is generated for the sequence of the product item, i.e. a single timestamp counter to generate the timestamp for the sequence of the product item (See Remarks at p.6).	Examiner disagrees. With respect to claims 12-14 and 16-18, Lepper teaches tracking for important events occurring to the pallet and the time an event occurred with a specific identified pallet ID (col.2 lines 12-15) and the monitoring and tracking are performed in real time (col.2 lines 42-43) with plurality of sensor devices for real-time monitoring of the process conditions (col.6 lines 49-50). Lepper further teaches each PLC have access to condition status and particular time information of a particular pallet, the time information for each pallet constitutes the specific time that the process condition status has been last updated for each pallet and the time period in which each pallet undergoes a specific event (col.7 lines 40-45). 
With respect to claims 12-14 and 16-18, Applicant further argues that Lepper fails to teach a print head configured to print a digital stamp on the product item, the digital stamp reflecting the product item and the timestamp associated with the sequence of the product item and Moore reference fails to relate to tracing a product item on a production line and does not provide an accurate tracing of product item on the production line. Applicant further added that it is not known in the prior art to print “a digital stamp reflecting the product item and the timestamp associated with the sequence of the product item” during the manufacturing process. Remarks at 7.
Examiner disagrees. With respect to claims 12-14 and 16-18, Lepper teaches where each pallet includes a unique ID code for identification and tracking purposes (col.2 lines 39-40 and col.7 lines 40-44) such as tracking for important events occurring to the pallet and the time an event occurred with a specific identified pallet ID (col.2 lines 12-15).  Even though Lepper doesn’t specifically teach of a print head to print a digital stamp on the product item, Lepper nonetheless, teaches of a bar code ID included on each ballet and when passes through a particular bar code scanner, it gets identified with the specific event and time that occurred (col.7 lines 40-46).  Lepper further teaches the capabilities to store “the product item and the timestamp associated with the sequence of the product item” (store the specific time information for each pallet undergoes a specific event, col.7 lines 24-45, time information data such as time stamp associated with each pallet and pallet ID number, col.8 lines 22-26).  Examiner relies on Moore to teach of a print head that can perform printing or stamping of markings information onto a product item in the manufacturing line (Moore: par.0015 and par.0035). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the print head as taught by Moore to print the information as taught by Moore, information such as “the product item and the timestamp associated with the sequence of the product item” (Lepper: the specific time information for each pallet undergoes a specific event, col.7 lines 24-45, time information data such as time stamp associated with each pallet and pallet ID number, col.8 lines 22-26).

	Therefore, for all the reasons as stated above, Examiner will maintain the 103 rejections as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 12-14, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al. (US 5,555,504) in view of Moore et al. (US 2017/0210098).

With respect to claim 12, Lepper teaches a system (fig.1) for tracing a product item on a production line (real-time production line tracking a series of pallets carrying contact lens mold halves, abstract) comprising
a control unit (control system 11 includes one or more PLCs 102a-c/104a-c and plurality of sensor devices, col.6, lines 45-58) and a timestamp counter (master clock providing the timestamp information, col.7 lines 50-53), wherein the control unit is configured to receive a real-time product signal related to the product item from 
receiving a plurality of real-time product signals each of the plurality of real-time product signals relating to the product item and a peripheral device (control system 11 receives monitored or tracked data in real-time of pallets containing contact lens and its process conditions via plurality of sensor devices, col.6, lines 45-58), 
generating a plurality of event signals, wherein each event signal the plurality of real-time product signals is based on one of the plurality of real-time product signals and corresponds to an event experienced by the product item (tracking for process condition status with important events occurring to the pallet and the time an event occurred with a specific identified pallet ID, col.2 lines 12-15; and the monitoring and tracking are performed in real time, col.2 lines 42-43; the time information for each pallet constitutes the specific time that the process condition status has been last updated for each pallet and the time period in which each pallet undergoes a specific event, col.7 lines 40-45), 
arranging the plurality of event signals in a sequence corresponding to an order in which the plurality of real-time product signals was received (timestamp information and condition status information for each pallet are arranged in an array-type order by rows and columns, fig.3 and col.8, lines 20-47), and 
associating a timestamp generated by the timestamp counter with the sequence (an array-type order by rows and columns associating timestamp information, pallet identification number, and pallet status condition, fig.3 and col.8, lines 48-55 and col.9, lines 5-9),
wherein the peripheral devices comprise:
at least one sensor (barcode laser scanner devices 110-119, fig.1, col.7, lines 64-67) to recognize the product item to produce the real-time product signal, the control unit being configured to receive the real-time product signal from the at least one sensor to trigger the timestamp 
	Even though Lepper fails to teach of a print head configured to print a digital stamp on the product item of the identified product item and the timestamp associated with the sequence of the product item, Lepper nonetheless, teaches of a bar code ID included on each ballet and when passes through a particular bar code scanner, it gets identified with the specific event and time that occurred (Lepper: col.7 lines 40-46).  Lepper further teaches storing of information such as “the product item and the timestamp associated with the sequence of the product item” (Lepper: store the specific time information for each pallet undergoes a specific event, col.7 lines 24-45, time information data such as time stamp associated with each pallet and pallet ID number, col.8 lines 22-26; where each pallet includes a unique identifying code for identification and tracking purposes, col.2 lines 39-40 and col.7 lines 40-44).
	However, it is known by Moore to teach sheathing panel product manufactured production line (Moore: figs.8-10) including a print head configured to print a digital stamp on the product item (Moore: a print head that performs printing or stamping of markings information onto a product item in the manufacturing line, par.0015 and par.0035).
	Because Moore is also directed to a process to manufacture products in the production line (Moore: figs.9-10; Lepper: fig.1), it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the print head as taught by Moore to print the information “reflecting the product item and the timestamp associated with the sequence of the product item” as taught by Lepper for the purpose of branding and markings to identify the manufactured product (Moore: par.0015 and par.0034).

With respect to claim 13, Lepper teaches further wherein at least one of the peripheral devices is a camera, a printer, a proximity sensor (proximity sensors, fig.7), a movement sensor, a laser sensor (photo-electric sensors, col.17, line 67), a weight sensor (pressure sensor, col.19, line 26), a fluid level sensor (oxygen sensors, fig.6 and col.15, line 20), a production item recognition device, a filler counter, a brand identification system, a labelling static counter or a labelling mobile counter.

With respect to claims 14 and, Lepper teaches further wherein the control unit is a programmable logic device which is programmed to carry out the method (PLCs 102a-c/104a-c, col.6, lines 45-58).

With respect to claim 16, Lepper teaches further a method of tracing a product item on a production line (real-time production line tracking a series of pallets carrying contact lens mold halves, abstract and fig.1), comprising:
receiving a plurality of real-time product signals each relating to one of a plurality of product items (control system 11 receives monitored or tracked data in real-time of contact lens process conditions via plurality of sensor devices, col.6, lines 45-58) and one of peripheral devices comprising at least one sensor, [[and a print head]] (plurality of sensor devices, col.6, lines 45-58 and/or barcode laser scanner devices 110-119, fig.1, col.7, lines 64-67),  
generating a timestamp (each PLCs processing products timestamp information and conditions status of each pallet, col.7, lines 25-53), 
generating a plurality of event signals, wherein each event signal is based on one of the plurality of real-time product signals and corresponds to an event experienced by the product item (tracking for important events occurring to the pallet and the time an event occurred with a specific identified pallet ID, col.2 lines 12-15; and the monitoring and tracking are performed in real time, col.2 lines 42-43; the time information for each pallet constitutes the specific time that the process condition status has been last updated for each pallet and the time period in which each pallet undergoes a specific event, col.7 lines 40-45), 

associating the timestamp with the sequence (an array-type order by rows and columns associating timestamp information, pallet identification number, and pallet status condition, fig.3 and col.8, lines 48-55 and col.9, lines 5-9), and
wherein generating the timestamp for the sequence of the product item is triggered by the real-time product signal produced by the at least one sensor recognizing the product item (barcode laser scanner devices 110-119, fig.1, col.7, lines 64-67; identify each specific pallet with unique identifying code so that data corresponding to the identified pallet gets input into the PLC for updating processing status information and/or timestamp information, col.8, lines 3-16; associating important events occur to the pallet and the time an event occurred with a specific identified pallet ID, col.2 lines 12-16; the time information for each pallet constitutes the specific time at which a pallet has passed a particular bar code scanner and undergoes a specific event, col.7 lines 40-46; data corresponding to the identified pallet gets input into the PLC for updating processing status information and/or timestamp information, col.8, lines 3-16).
Even though Lepper fails to teach of a print head configured to print a digital stamp on the product item of the identified product item and the timestamp associated with the sequence of the product item, Lepper nonetheless, teaches of a bar code ID included on each ballet and when passes through a particular bar code scanner, it gets identified with the specific event and time that occurred (Lepper: col.7 lines 40-46).  Lepper further teaches storing of information such as “the product item and the timestamp associated with the sequence of the product item” (Lepper: store the specific time information for each pallet undergoes a specific event, col.7 lines 24-45, time information data such as time stamp associated with each pallet and pallet ID number, col.8 lines 22-26; where each pallet includes a unique identifying code for identification and tracking purposes, col.2 lines 39-40 and col.7 lines 40-44).

Because Moore is also directed to a process to manufacture products in the production line (Moore: figs.9-10; Lepper: fig.1), it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the print head as taught by Moore to print the information “reflecting the product item and the timestamp associated with the sequence of the product item” as taught by Lepper for the purpose of branding and markings to identify the manufactured product (Moore: par.0015 and par.0034).

With respect to claim 17, Lepper teaches further wherein the method uses a system for tracing the product item on the production line (real-time production line tracking a series of pallets carrying contact lens mold halves, abstract) comprising a control unit (control system 11 includes one or more PLCs 102a-c/104a-c and plurality of sensor devices, col.6, lines 45-58) and a timestamp counter (master clock for determining the pallet timestamp information, col.7, lines 49-62), wherein the control unit is configured to receive the real-time product signal related to the product item from the peripheral devices (control system 11 with plurality of sensor devices with real-time monitoring of contact lens process conditions, col.6, lines 45-58), wherein the control unit is further configured to receive the plurality of real-time product signals each of the plurality of real-time product signals relating to the product item and a peripheral device (control system 11 with plurality of sensor devices with real-time monitoring of contact lens process conditions, col.6, lines 45-58), generate the plurality of event signals, wherein each of the plurality of event signals is based on one of the plurality of real-time product signals (each respective PLC process timestamp information and process condition status information of each pallet such as a time period when each pallet undergoes a specific process or specific event, col.7, lines 40-48; real-time monitoring of contact lens process conditions, col.6, lines 45-58), arrange the plurality of event 

With respect to claim 18, Lepper teaches further wherein at least one of the peripheral devices is a camera, a printer, a proximity sensor (proximity sensors, fig.7), a movement sensor, a laser sensor (photo-electric sensors, col.17, line 67), a weight sensor (pressure sensor, col.19, line 26), a fluid level sensor (oxygen sensors, fig.6 and col.15, line 20), a production item recognition device, a filler counter, a brand identification system, a labelling static counter or a labelling mobile counter.

With respect to claims 20-21, Lepper teaches further a quality camera configured to read the digital stamp printed on the product item and to issue an event signal whether it is possible to read the digital stamp or not (Lepper: each ballet includes an ID number and when passes through a bar code scanner, it gets identified and associates the specific event and time the event occurred, col.2 lines 39-40 and col.7 lines 40-44; and when a pallet ID information for any pallet is not known because of the absence of a bar code scanner prior to pallets entry, a “null or zero” status information is being processed, col.31 lines 52-56). Note: The written description is unclear how a camera can read the digital stamp printed on the product item. A camera is a well-known device for recording visual images in the form of photographs, film, or video signals1.  It does not appear that a camera “read” the digital stamp printed on the product item.  Hence, for claim interpretation, a scanner2 is a device that can read the digital stamp.

s 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al. (US 5,555,504) in view of Moore et al. (US 2017/0210098) and further in view of Fetahovic (US 2005/0246048).

With respect to claims 15 and 19, Even though Lepper teaches the plurality of event signals are stored in an array-type order structure by rows and columns (Lepper: fig.3 and col.8, lines 20-47), Lepper combined with Moore fails to teach of a FIFO data structure.
However, it is known by Fetahovic to teach of a process and system for tracking a mass flow of cigarettes through transport production (Fetahovic: fig.1) including a FIFO stack memory (Fetahovic: figs.3A-C).
	Because Fetahovic is also directed to a process to manufacture products in the production line (Fetahovic: figs.9-10; Moore: figs.9-10; Lepper: fig.1), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate/combine a FIFO stack memory as taught by Fetahovic with the process and system to track a series of pallets carrying contact lens mold halves as taught by Lepper combined with Moore for the purpose of storing a predetermined sequence in the form of stack when a product enter the transport section and when the product emerge from the transport section (Fetahovic: par.0026, par.0009, par.0032-0033).

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: Vogler (US 6,843,415).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2123                                                                                                                                                                                                        February 10, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Dictionary.com
        2 See Dictionary.com